Name: Regulation (EEC) No 95/69 of the Commission of 17 January 1969 implementing Regulation (EEC) No 1619/68 on marketing standards for eggs
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 Official Journal of the European Communities 7 18.1.69 Official Journal of the European Communities No L 13/13 REGULATION (EEC) No 95/69 OF THE COMMISSION of 17 January 1969 implementing Regulation (EEC) No 1619/68 on marketing standards for eggs Whereas bands and labels must allow easy identification of the packs and contents thereof ; whereas special attention should be given to packs containing industrial eggs and to small packs marked 'EXTRA'; Whereas effective supervision of compliance with marketing standards requires the examination of a sufficient number of eggs chosen, so as to form a representative sample of the batch checked ; whereas at the end of the checking process the batch checked should be marked with the decision of the checker ; Whereas, since the methods used for grading eggs by quality and weight are not fully accurate, the process should admit of certain tolerances ; whereas, moreover, as storage and transport conditions can affect the quality and weight of the batch, it is advisable to differentiate tolerances according to marketing stage ; Whereas, in order to facilitate marketing and the checking of eggs graded by quality and weight when contained in large packs, provision should be made for an average minimum net weight for each weight grade ; Whereas, in order to ensure uniform application of the provisions of Regulation (EEC) No 1619/68 , and in particular those concerning supervision, provision should be made for the continuous exchange of information between the Member States and the Commission; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Committee for Poultrymeat and Eggs ; THE COMMISSION OF THE EUROPEAN COM ­ MUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation No 122/67/EEC1 of 13 June 1967 on the common organisation of the market in eggs, as amended by Regulation (EEC) No 830/682 ; Having regard to Council Regulation (EEC) No 1619/683 of 15 October 1968 on marketing standards for eggs , and in particular Articles 5 (3 ), 22, 28 and 30 (2 ) thereof; Whereas, in Regulation (EEC) No 1619/68 , marketing standards were adopted for hen eggs in shell , the application of which calls for provisions on criteria for approval of packing centres, on the packing, storage and transport of eggs and the marking and inspection thereof, in order to ensure uniform application of these standards in the Community ; Whereas authorisation to grade eggs by quality and weight should be granted only to firms whose premises and techrical equipment are suited to the volume of work and thus permit the proper handling of the eggs ; Whereas in order to avoid mistakes each packing centre should be given a distinguishing registration number based on a uniform code; Whereas, since graded eggs are liable to depreciate in quality, high standards should be enforced with respect to packing, storage and transport; HAS ADOPTED THIS REGULATION : Article 1 1 OJ No 117, 19.6.1967, p . 2293/67. 1 . Only undertakings and producers satisfying the following conditions shall be approved as packing centres within the meaning of Regulation (EEC) No 1619/68 . 2 OJ No L 151 , 30.6.1968 , p . 23 . 3 OJ No L 258 , 21.10.1968 , p . 1 . 8 Official Journal of the European Communities 4. Each Member State shall provide the other Member States and the Commission before 1 April 1969 with a list of the approved centres in its territory, showing the name and address and the number allotted to each centre . Any alteration of that list shall be communicated at the beginning of each quarter of the calendar year to the other Member States and to the Commission . Article 3 2. The premises of packing centres must be : (a) of sufficient area in relation to the volume of work done; (b) so built and equipped :  that they afford suitable ventilation and lighting;  that they may be properly cleaned and disinfected ;  that the eggs are protected from wide variations in the outside temperature ; (c) reserved exclusively for handling eggs ; however, a part of the premises may be used for storing other products on condition that the latter do not impart extraneous odours to the eggs . 3 . The technical equipment of packing centres must ensure proper handling of the eggs and include in particular : ( a) suitable candling equipment continuously manned throughout and allowing the quality of each egg to be examined separately. Where use is made of an automatic machine for candling, sorting and grading, the equipment must include an independent candling lamp ; (b ) a device for measuring the height of the air space ; (c) a machine for grading the eggs by weight; (d) one or more adjusted balances for weighing eggs . 4. The premises and technical equipment must be kept clean and in good repair and be free of extraneous odours . 1 . Packs , including inner packing material, must be shock resistant, dry, clean and in good repair, and made of materials which protect the eggs from extraneous odour and the risk of quality deterioration . 2 . Large packs, used for transporting and dis ­ patching eggs , including inner packing material, shall not be reused unless they are as new and meet the technical hygiene requirements of paragraph 1 . Reused large packs, must not bear any previous marking likely to lead to confusion . 3 . Small packs may not be reused . Article 4 1 . Eggs must be stored in clean, dry premises , free of extraneous odour. 2 . Eggs in transport must be kept clean, dry and free of extraneous odour and effectively protected from shocks , weather and the effect of light . 3 . Eggs in store and in transport must be protected from extremes of temperature . Article 2 Article 5 1 . Any request for the approval of a packing centre shall be submitted to the competent authority of the Member State on whose territory the premises of the centre are situated . 1 . The bands and labels provided for in Article 17 of Regulation (EEC) No 1619/68 shall be white and shall be printed in black. 2 . That authority shall give the packing centre approved by it a distinguishing number the first figure of which shall be as follows : 2 . Apart from the information provided for in Article 17 of Regulation (EEC) No 1619/68 , these bands and labels, which may be numbered, shall bear an official marking laid down by the competent authority. Each Member State shall before 1 April 1969 provide one or more specimens of the band and label to the other Member States and to the Commission . Belgium 1 Germany (FR) 2 France 3 Italy 4 Luxembourg 5 Netherlands 6 Article 6 1 . The following shall be marketed in packs with a yellow band or label which cannot be reused after the pack has been opened : 3 . Any packing centre authorised to pack Grade A eggs marked 'EXTRA' shall be subject to special registration . Official Journal of the European Communities 9 (c) the marking 'INDUSTRIAL EGGS' in black capital letters, 2 cm high, in one or more languages of the Community. Article 8 1 . The band mentioned in Article 19 of Regulation (EEC) No 1619/68 must be affixed in such a way that none of the information on the pack is obscured by the position of the band and so that the band cannot be reused after the pack has been opened. 2 . The word 'EXTRA' shall be printed in white in italics 1 cm high, on a red background. 3 . Large packs containing small packs marked 'EXTRA' shall be marked in capital letters 2 cm high 'PACK CONTAINING SMALL "EXTRA" PACKS' in one or more languages of the Community. ( a) eggs referred to in Article 2 (2 ) (b ) of Regulation No 1619/68 and not of Grade A, B or C; (b) Grade A or 3 eggs which no longer have the characteristics of those grades but have not been regraded . 2. The bands and labels mentioned in paragraph 1 shall conform to a model laid down by the competent authority. Each Member State shall before 1 April 1969 provide one or more specimens of the band and label to the other Member States and to the Commission. They shall show in clearly visible and legible black type : ( a) the name or business name and address of the undertaking which dispatched the eggs ; (b) the number or net weight of the packed eggs ; (c ) in the case of incubated eggs within the meaning of Article 6 (2) of Regulation (EEC) No 1619/68 :  the mark 'INCUBATED EGGS FOR PROCESSING' in black capital letters, 2 cm high, in one or more languages of the Community ;  the name or business name and address of the processing centre to which the eggs are being sent; (d) in the case of other eggs referred to in paragraph 1 :  the marking 'EGGS FOR THE FOOD ­ STUFFS INDUSTRY' in black capital letters, 2 cm high, in one or more languages of the Communitv. Article 9 The marking provided for in Article 6 (2) (a ) of Regulation (EEC) No 1619/68 for certain incubated eggs shall consist of a five-pointed star in a circle the diameter of which shall be not less than 12 mm. The star and the circle shall be red. Article 10 Article 7 1 . The decisions provided for in Article 27 (2 ) of Regulation (EEC) No 1619/68 shall npt be taken unless the check has been carried out in accordance with the following provisions . 2 . Where the eggs are in large packs not contain ­ ing small packs, at least the following numbers of eggs shall be checked as samples : 1 . Industrial eggs within the meaning of Articlc 1 (2) of Regulation (EEC) No 1619/68 shall be marketed in packs with a red band or label . 2 . The band and the label mentioned in paragraph 1 shall conform to a model laid down by the competent authority. Each Member State shall , before 1 April 196.9, provide one or more specimens of the band and label to the other Member States and to the Commission. The band and the label shall bear : ( a ) the name or business name and address of the undertaking to which the eggs are being sent ; ( b ) the name or business name and address of the undertaking which dispatched the eggs ; Number of eggs to be checked Number of eggs in the batch Minimum % of batch number of eggs up to 180 100  181 to 1 800 15 180 1 801 to 3 600 10 270 3 601 to 10 800 5 360 10 801 to 18 000 4 540 18 001 to 36 000 3 720 36 001 to 360 000 1-5 1080 over 360 000 0-5 5400 10 Official Journal of the European Communities referred to in paragraph 1 of this Article and the word 'EXTRA' in italics 1 cm high. 3 . Where the eggs are in small packs , whether or not these are inside large packs, at least the following numbers of small packs and eggs shall be checked as samples : Article 12 1 . In the checking of a batch of Grade A eggs, the following tolerances shall be allowed : ( a) on dispatch from the packing centre :  5% of eggs with quality defects , of which not more than :  2% of eggs with a cracked shell , visible to the naked eye, Number of eggs in the batch Percentage of small packs checked Number of eggs to be checked per pack checked (% ) up to 180 100 100 181 to 1 800 15 100 1 801 to 3 600 10 100 3 601 to 10 800 5 100 10 801 to 18 000 4 100 18 001 to 36 000 3 100 36 001 to 360 000 1-5 100 over 360 000 0-5 100  1% of eggs with meat or blood stains . 9 However, in the checking of eggs marketed as 'EXTRA' no tolerance shall be allowed for the height of the air space either at the time of packing or on customs clearance. (b ) at the other marketing stages :  7% of eggs with quality defects , of which not more than :  4% of eggs with a cracked shell , visible to the naked eye, 4. For batches of not more than 18 000 eggs, the eggs to be checked shall be selected from at least 20% of the large packs . For batches of more than 18 000 eggs, the eggs to be checked shall be selected from at least 10% of the large packs and from at least ten large packs . 5 . In the case of non-packed eggs which are displayed or put up for sale in the retail trade, 100% of the eggs up to 180 eggs and for greater quantities 15% of the eggs with a minimum of 180 eggs shall be checked as samples .  1% of eggs with meat or blood stains . 2 . In the checking of a batch of Grade B eggs , a tolerance of 7% of eggs with quality defects shall be allowed . 3 . Where the batch checked is of less than 180 eggs, the above-mentioned percentage shall be doubled . Article 11 Article 131 . After the check and after any necessary correction of the batch for compliance with Regulation (EEC) No 1619/68 , the checker shall affix to the pack a band bearing an official stamp and the following particulars : (a) 'Checked on (date) , at (place) ' In the checking of a batch of Grade A or B eggs, a tolerance shall be allowed as regards the weight per egg. Such a batch may contain 10% of eggs of weight grades bordering on that marked on the packing, but not more than 6% of eggs of the next lower weight grade. Where the batch checked is of less than 180 eggs, the above-mentioned percentages shall be doubled . (b ) The number allotted to the checker by the checking agency. 2 . The check band shall be white with red imprint. If the pack was fastened before the check, it shall be refastened by means of the check band, which may, if appropriate, be affixed over the original band or label . 3 . After small packs marked 'EXTRA' have been checked, the check band shall include the particulars Article 14 Large packs of Grade A and B eggs, graded according to weight grades, shall have the following minimum net weights : Official Journal of the European Communities 11 communicated to that Member State and, at the request of that Member State, to the competent authority which it designates . 2 . Every three months there shall be an exchange of views, in accordance with the procedure laid down in Article 18 of Regulation No 122/67/EEC, on the checking measures adopted in Member States . Grade 1 : 7-0 kg/100 eggs Grade 2 : 66 kg/100 eggs Grade 3:6-1 kg/100 eggs Grade 4 : 5-6 kg/100 eggs Grade 5 : 5-1 kg/ 100 eggs Grade 6 : 4-6 kg/100 eggs Grade 7 : minimum net weight not laid down. Article 15 Article 16 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities .1 . Each Member State on whose territory a batch of eggs from another Member State is regraded shall ensure that the decision to regrade is immediately It shall apply from 1 May 1969. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 17 January 1969 . For the Commission The President Jean REY